 

Exhibit 10.1

 

[***] = Certain confidential information contained in this document, marked by
brackets, has been excluded pursuant to Item 601(b)(iv) of Regulation S-K
because it is not material and would likely cause competitive harm to the
registrant if publicly disclosed.

 

FIRST AMENDMENT TO THE

DISCOVERY COLLABORATION AND LICENSE AGREEMENT

 

This First Amendment (the “First Amendment”) to the Discovery Collaboration and
License Agreement dated October 10, 2017 (the “Agreement”) by and between
Harpoon Therapeutics, Inc., a Delaware corporation (“Licensor”), and AbbVie
Biotechnology Ltd., a Bermuda corporation (“AbbVie”) is made effective as of the
date of the final signature to this First Amendment.  Licensor and AbbVie are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”  

 

RECITALS

 

WHEREAS, AbbVie and Licensor entered into the Agreement pertaining to the
Development and Commercialization of certain Discovery T-Cell Receptor
Constructs and Licensed Products;

 

WHEREAS, under the Agreement, AbbVie has the right to nominate a second TCR
Target for such Development and Commercialization activities, such nomination to
occur no later than [***] following the Effective Date; and

 

WHEREAS, in order to allow sufficient time for evaluation by AbbVie of potential
TCR Targets that may be suitable for inclusion in the collaboration as Accepted
Targets, and generation of optimal T-Cell Receptor sequences that Bind to such
TCR Targets, AbbVie and Licensor desire to mutually agree to extend the date by
which the second TCR Target must be nominated under the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.

Section 2.1.1 of the Agreement is deleted in its entirety and replaced with the
following:

 

“2.1.1 Subject to this ARTICLE 2, AbbVie has the right to select a total of up
to two (2) TCR Targets as Accepted Targets under this Agreement for purposes of
Development and Commercialization of Discovery T-Cell Receptor Constructs and
Licensed Products. The first such TCR Target must be initially nominated by
AbbVie no later than [***] following the Effective Date and the second such TCR
Target must initially be nominated by AbbVie no later than [***] following the
Effective Date. [***].”

 

2.

Except as specifically modified or amended hereby, the Agreement shall remain in
full force and effect and, as modified or amended, is hereby ratified, confirmed
and approved. Any capitalized terms not defined in this First Amendment shall
have the meanings set forth in the Agreement.  This First Amendment may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one (1) and the same
instrument. This First Amendment may be executed by facsimile or electronically
transmitted signatures and such signatures shall be deemed to bind each Party
hereto as if they were original signatures. This First Amendment is the product
of both of the Parties hereto and that, in the event of a dispute over its
interpretation, the language of this First Amendment will not be construed
against one Party in favor of the other. This First Amendment together with the
Agreement constitutes the entire agreement between such Parties pertaining to
the subject matter hereof, and merges all prior negotiations and drafts of the
Parties with regard to the transactions contemplated herein. From the date
hereof, any reference to the Agreement shall be deemed to refer to the Agreement
as amended by this First Amendment.

 

[Signature Page Follows]

 

 

CONFIDENTIAL

203122039 v1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to be
executed by its authorized representative in its name and on its behalf.

 

HARPOON THERAPEUTICS, INC.

 

ABBVIE BIOTECHNOLOGY LTD.

 

 

 

 

 

By:

/s/ Gerald McMahon

 

By:

/s/ Esteban Gonzalez Plata

 

 

 

 

 

Name:

Gerald McMahon

 

Name:

Esteban Gonzalez Plata

 

 

 

 

 

Title:

President & CEO

 

Title:

Director

 

 

 

 

 

Date:

April 3, 2019

 

Date:

April 3, 2019

 

 

 

[Signature Page to the First Amendment to the Discovery Collaboration and
License Agreement]

203122039 v1